DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation at least two, and the claim also recites preferably three, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim 6 recites the broad recitation clamping means, and the claim also recites preferably an annular lock ring, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 is also indefinite because it is unclear which element is being referred to by “it.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wessel (US 6,615,688).
Wessel discloses a bicycle handlebar grip assembly, comprising an inner core (1) having a first contact surface (outer surface of 1, see Fig 2) and an outer sleeve (2, 5) having an inner surface (see Fig 6) and a third contact surface on the inner surface (see Fig 6), which inner core (1) and outer sleeve (2, 5) are separate parts (see Fig 4), which are configured to be bonded together by friction force acting between the first contact surface of the inner core (1) and the third contact surface of the outer sleeve (2, 5) and which outer sleeve (2, 5) is configured to enclose at least a major part of the inner core (see Fig 6), when the grip assembly is installed to a handlebar, wherein the inner core (1) has a substantially annular base part (see Fig 2), at least two, preferably three, substantially parallel wings (6) extending from the base part and slots between the adjacent wings (see Fig 2).
Re claim 2, the first contact surface of the inner core (1) comprises a number of adjacent flat or concave surfaces and between each adjacent surface there is an angle (see Fig 2).
Re claim 3, the wings (6) have a chute-like second contact surface configured to be pressed against the outer surface of the handlebar, when the grip assembly is installed to the handlebar (see Fig 2).
Re claim 4, the wings (6) are flexible, spring- like elements (col. 3 lines 36-40).
Re claim 5, in non-strained condition the wings (6) are in a curved form in the longitudinal direction on the wing (see Fig 2).
Re claim 6, it further comprises clamping means (8, 12), preferably an annular lock ring, for securing the inner core (1) to the handlebar (col. 4 lines 14-23).
Re claim 7, said clamping means (8, 12) comprise separate parts configured to clamp the base part of the inner core (1) to the outer surface of the handlebar (col. 4 lines 14-23).
Re claim 8, said clamping means (8, 12) are integrated to the base part of the inner core (1).
Re claim 14, said inner core (1) and said outer sleeve (2, 5) are made of different materials (col. 3 lines 6-16).
Re claim 15, the material of said outer sleeve (2, 5) is softer than the material of said inner core (col. 4 lines 14-23).
Re claim 17, the outer sleeve is made by injection moulding, extruding, 3D-printing or by vacuum moulding (The method of forming the device is not germane to the patentability of the device itself, see MPMP 2113).
Re claim 20, a bicycle handlebar comprising at least one grip assembly, wherein said grip assembly contains the features of claim 1 (col. 3 lines 6-12).
Claim(s) 1-8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 8,220,357).
Chen discloses a bicycle handlebar grip assembly, comprising an inner core (2) having a first contact surface (outer surface of 2, see Fig 2) and an outer sleeve (3, 6) having an inner surface (see Fig 2) and a third contact surface on the inner surface (see Fig 2), which inner core (2) and outer sleeve (3, 6) are separate parts (see Fig 2), which are configured to be bonded together by friction force acting between the first contact surface of the inner core (2) and the third contact surface of the outer sleeve (3, 6) and which outer sleeve (3, 6) is configured to enclose at least a major part of the inner core (see Fig 1), when the grip assembly is installed to a handlebar, wherein the inner core (2) has a substantially annular base part (see Fig 2), at least two, preferably three, substantially parallel wings (21) extending from the base part and slots between the adjacent wings (see Fig 2).
Re claim 2, the first contact surface of the inner core (2) comprises a number of adjacent flat or concave surfaces and between each adjacent surface there is an angle (see Fig 2).
Re claim 3, the wings (21) have a chute-like second contact surface (unnumbered inner surface on 2, see Fig 2) configured to be pressed against the outer surface of the handlebar, when the grip assembly is installed to the handlebar (see Fig 1).
Re claim 4, the wings (21) are flexible, spring- like elements (col. 3 lines 55-60).
Re claim 5, in non-strained condition the wings (21) are in a curved form in the longitudinal direction on the wing (see Fig 2).
Re claim 6, it further comprises clamping means (16, 23), preferably an annular lock ring, for securing the inner core (2) to the handlebar (see Fig 2).
Re claim 7, said clamping means (16, 23) comprise separate parts configured to clamp the base part of the inner core (2) to the outer surface of the handlebar (see Fig 2).
Re claim 8, said clamping means (16, 23) are integrated to the base part of the inner core (2).
Re claim 17, the outer sleeve is made by injection moulding, extruding, 3D-printing or by vacuum moulding (The method of forming the device is not germane to the patentability of the device itself, see MPMP 2113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wessel (US 6,615,688) in view of Cederstrom (US 2017/0253292).
Wessell et al disclose the device as described above, but dos not disclose the inner core comprising fiber reinforced plastic and the outer sleeve comprises TPE (thermoplastic elasto-mer), TPU (thermoplastic urethane), TPU-foam, silicone gel or silicone foam. 
Cederstrom teaches the use of thermoplastic and carbon fiber as construction materials for the inner core (7) and the outer sleeve (6)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Wessell et al to include the materials as taught by Cederstrom in order to reduce weight.
Allowable Subject Matter
Claims 9-13, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6209413			State of the art
US 6067875 			State of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656